DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-7 and 11-32 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 5, 11, 15, 16, 19, 23, and 29-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al., (U.S. Pat. No. 6,194,000).
Smith teaches a sustained release composition comprising an NMDA receptor antagonist, which can be used to treat Alzheimer’s disease.  The NMDA receptor antagonist can be memantine. See prior art claim 7.  Further, the sustained release composition can release over a period of greater than 6 hours.  See prior art claim 20.  It can also have a therapeutic effect for 8 to 12 hours and 12 to 24 hours. See prior art claims 21-23.  Further, the sustained release formulation can comprise an enteric polymer including hypromellose. See prior art claim 33.  Further, the composition as shown below can be formulated to release about 80% from 10-14 hours.  

    PNG
    media_image1.png
    250
    504
    media_image1.png
    Greyscale

Polymers, fillers, carriers, lubricants, and other excipients can be used.  Administration can be a once daily administration tablet.  Microcrystalline cellulose can be used as filler, among a limited list of fillers and a filler is taught to be in a concentration of 10% to 80%, which falls entirely within the range specified in instant claim 16.  Even further, the claimed tablets are intended for use in treating Alzheimer’s disease. See prior art claim 12, e.g.
	As such, claims 1, 3, 5, 11, 15, 16, 19, 23, and 29-32 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 11, 15, 16, 19, 23, and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., (U.S. Pat. No. 6,194,000).


    PNG
    media_image1.png
    250
    504
    media_image1.png
    Greyscale

Polymers, fillers, carriers, lubricants, and other excipients can be used.  Administration can be a once daily administration tablet.  Microcrystalline cellulose can be used as filler, among a limited list of fillers and a filler is taught to be in a concentration of 10% to 80%, which falls entirely within the range specified in instant claim 16.  Even further, the claimed tablets are intended for use in treating Alzheimer’s disease. See prior art claim 12, e.g.
	With regard to claim 2, Smith teaches using any acceptable salt of memantine.  
	With respect to the claims 4 and 6, Smith teaches an amount of NMDA receptor antagonist that overlaps that claimed concentration for an active ingredient. See prior art claims 16-18.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1-7, 11-23 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., (U.S. Pat. No. 6,194,000), in view of Boehm et al. (US2005/0232990) (filed December 31, 2003), and in view of Boehm et al. (US2005/0191349) (“Boehm2”) (filed December 31, 2003).
Smith teaches a sustained release composition comprising an NMDA receptor antagonist, which can be used to treat Alzheimer’s disease.  The NMDA receptor antagonist can be memantine. See prior art claim 7.  Further, the sustained release composition can release over a period of greater than 6 hours.  See prior art claim 20.  It can also have a therapeutic effect for 8 to 12 hours and 12 to 24 hours. See prior art claims 21-23.  Further, the sustained release formulation can comprise an enteric polymer including hypromellose. See prior art claim 33.  Further, the composition as shown below can be formulated to release about 80% from 10-14 hours.  

    PNG
    media_image1.png
    250
    504
    media_image1.png
    Greyscale

Polymers, fillers, carriers, and other excipients can be used.  Administration can be a once daily administration tablet.  Microcrystalline cellulose can be used as filler, among a limited list of 
	With regard to claim 2, Smith teaches using any acceptable salt of memantine.  
	With respect to the claims 4 and 6, Smith teaches an amount of NMDA receptor antagonist that overlaps that claimed concentration for an active ingredient. See prior art claims 16-18.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Smith does not teach a polymeric matrix.
Boehm teaches compositions in a dosage form comprising memantine. See prior art claim 49.  The dosage can include the polymeric binder HPMC. See prior art claim 61.  The composition can comprise a polymeric carrier. See par. 7.  An exemplary controlled release formulation includes an API dispersed in a polymeric matrix that is water-swellable.  HPMC and microcrystalline cellulose are suitable polymers for the sustained-release polymer matrix. See par.’s 259 and 260.  HPMC is an exemplary alkyl-substituted cellulose. See par. 261.  Excipients, including lubricants and fillers can be used. See par.’s 292 and 293.  Magnesium stearate is an exemplary lubricant. See par. 292.  The sustained release formulation has a Cmax between 6 and 12 hours after administration, and can have a dissolution profile of less than 90% after 16 hours. See prior art claims 41 and 46.  Complete dissolution may not occur until 10 to 24 hours after dosing. See par. 265.  Sustained release means that therapeutic levels are maintained for at least 8 hours and preferably at least 12 hours. See par. 32.  The sustained release matrix material can comprise up to 80% of a release retarding material including dicalcium phosphate can be used as a filler and lubricants can include magnesium stearate, talc, and fumed silica. See par.’s 164 and 165.  Further, in an embodiment by ‘Aricept’ there is a formulation comprising lactose monohydrate, talc, HPMC, microcrystalline cellulose, and magnesium stearate. See par. 37.  
	Boehm2 teaches controlled release formulations for treating Alzheimer’s disease. See par.’s 26 and 27.  An exemplary formulation comprises an API, lactose monohydrate, magnesium stearate, talc, and hypromellose. See par. 78.  Magnesium stearate can be used as a lubricant. See par. 118.  An exemplary controlled release formulation is an active agent dispersed in a polymeric matrix. See par. 274.  A suitable cognition enhancer drug includes memantine. See par. 296.  The oral formulation can be controlled to have a max plasma concentration between about 12 hours and 24 hours after administration. See par. 14.  Optional excipients include fumed silica as a glidant and talc and magnesium stearate as lubricants. See par. 182.  Dicalcium phosphate can be used as a filler. See par. 181.  An embodiment releases up to 35% after 4 hours and up to 50% after 8 hours. See prior art claim 39.  Another embodiments releases less than about 80% after 10 hours.  See par. 13.
	It would have been prima facie obvious to a person of ordinary skill in the art to combine the teachings of Smith, Boehm, and Boehm2 to arrive at the claimed compositions.  One would have been motivated to do so because they each teach extended and controlled release oral formulations for treating Alzheimer’s disease that comprise memantine.   Further, the prior art teaches using exemplary excipients to include a polymeric matrix, HPMC as an exemplary alkyl-substituted cellulose, magnesium stearate as an exemplary lubricant.  Further, fumed silica, talc, lactose monohydrate, microcrystalline cellulose, and dicalcium phosphate are each taught as excipients suitable for use in formulations.  Finally, the release rate of those KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.  While the claimed concentrations of components taught by the prior art are not identical, the release rate does appear to be taught.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Double Patenting (Statutory)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,660,868. This is a statutory double patenting rejection.
As such, no claim is allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628